Name: Commission Regulation (EEC) No 570/93 of 11 March 1993 providing for the grant of compensation to producers' organizations in respect of tuna, with the exception of yellowfin tuna, delivered to the canning industry during the period 1 July to 30 September 1992
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 93 Official Journal of the European Communities No L 59/19 COMMISSION REGULATION (EEC) No 570/93 of 11 March 1993 providing for the grant of compensation to producers' organizations in respect of tuna, with the exception of yellowfin tuna, delivered to the canning industry during the period 1 July to 30 September 1992 Community customs territory are, in the case of skipjack higher than those sold and delivered during the same quarter of the last three fishing years ; whereas these quantities exceed the limits set in the second indent of Article 18 (4) of Regulation (EEC) No 3759/92, the total quantities of these products should therefore be limited to those eligible for compensation and the quantities granted to each producers' organization concerned should be determined in accordance with their respective output during the same quarter of the 1984 to 1986 fishing years ; \ Whereas, the granting of compensation for the products in question should be decided for the period from 1 July to 30 September 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The compensation referred to in Article 18 of Regulation (EEC) No 3759/92, with the exception of that relating to yellowfin tuna, shall be granted for the period 1 July to 30 September 1992, in respect of the products listed and within the limits set out below : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery products ('), and in particular Article 18 (8) thereof, Whereas the compensation referred to in Article 18 of Regulation (EEC) No 3759/92 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price, plus, if necessary, the countervailing charge, are both lower than 93 % of the Community producer price for the product in question ; Whereas Article 1 (2) of Commission Regulation (EEC) No 575/92 (2), which applies a reference price to yellowfin tuna, imposes a countervailing charge where importation at a free-at-frontier price lower than a reference price fixed for yellowfin tuna, examination of the Community market situation for this species should take into account any countervailing charge imposed ; this information not yet being available, it is advisable to dissociate the compensatory allowance granted for this species from that granted in respect of other species ; Whereas examination of the situation of the Community market for tuna, with the exception of yellowfin tuna, has shown that for one species and presentation of the product in question, for the period 1 July to 30 September 1992, both the average quarterly market price and the free-at-frontier price referred to in Article 18 of Regulation (EEC) No 3759/92 were lower than 93 % of the Community producer price in force as laid down in Council Regulation (EEC) No 3570/91 of 28 November 1991 fixing, in respect of the 1992 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1 604 (3) ; Whereas the quantities eligible for compensation, within the meaning of Article 18 (2) of Regulation (EEC) No 3759/92, shall not under any circumstances exceed, for the quarter concerned, the limits laid down in para ­ graph 4 of that Article ; Whereas during the quarter concerned the quantities sold and delivered to canning industries established in (ECU/tonne) Products Maximum amount of allowance within the meaning of the first and second indents of Article 18 (3) of Regulation (EEC) No 3759/92 Skipjack, whole 74 Article 2 1 . The total quantities of products set out below that may be eligible for the allowance are hereby limited as follows : Skipjack, whole : 13 406 tonnes. 2. The allocation of the total quantities amongst the producers' organizations concerned is specified in the Annex hereto. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0 OJ No L 388 , 31 . 12. 1992, p. 1 . 0 OJ No L 62, 7. 3 . 1992, p . 9. 3) OJ No L 338 , 10 . 12. 1991 , p. 6. No L 59/20 Official Journal of the European Communities 12. 3. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission ANNEX Allocation amongst the producers' organizations of the quantities of tuna, with the excep ­ tion of yellowfin tuna, which may be eligible, during the period 1 July to 30 September 1992 for compensation, in accordance with Article 18 (5) of Regulation (EEC) No 3759/92, showing quantities by segment of compensation percentage LISTED (tonnes) Quantities that may be eligible for the allowance Producers' organization Totalquantities100 %Article 18 (5), (first indent) 95% Article 18 (5), (second indent) 90% Article 18 (5), (third indent) Organizaci6n de Productores Asociados de Grandes 5 058   5 058 Congeladores (Opagac) Organization de Productores de TÃ ºnidos Congeladores 4 642 464 182 5 288 (Optuc) Organisation de producteurs de thon congelÃ © 91   91 (Orthongel) Cooperativa de Pesca do ArquipÃ ©lago de Madeira 45 4 1 145 1 194 (Coopescamadeira) AssociaÃ §Ã £o de Produtores de Atum e similares dos 1 775   1 775 Azores (Apasa) Total 11 611 468 1 327 13 406